Walker, J. To entitle the plaintiff in an attachment cause to a trial at the return term, he must file his declaration at least ten days before the term, as in other cases. White v. Hogue, 18 Ill. 150. In this case, the declaration was not filed until the first day of the term, and the defendant’s motion for a continuance should have been allowed. The court therefore erred in overruling the motion, in entering a default, in assessing the damages, and rendering the judgment, which is reversed, and the cause remanded. Judgment reversed. .